Citation Nr: 9909631	
Decision Date: 04/07/99    Archive Date: 04/16/99

DOCKET NO.  97-16 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United 
States


INTRODUCTION

The veteran served on active duty from January 1975 to September 1995.

The current appeal arose from an April 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  The RO, in penitent part, denied entitlement to service 
connection for hearing loss, and granted entitlement to service connection 
for tinnitus with assignment of a noncompensable evaluation.  

The veteran filed a notice of disagreement with the denial of entitlement 
to service connection for hearing in January 1997 and was issued a 
statement of the case as to this issue in February 1997.  He timely filed a 
substantive appeal as to this issue in April 1997.

The RO granted entitlement to an increased (compensable) evaluation of 10 
percent for tinnitus when it issued a rating decision in September 1998.  A 
notice of disagreement has not been received with respect to this rating 
decision.

The case has been forwarded to the Board of Veterans' Appeals (Board) for 
appellate review.


FINDING OF FACT

The post service VA audiology examinations show the veteran's bilateral 
hearing acuity has been reported within normal limits.


CONCLUSION OF LAW

The veteran's claimed bilateral hearing loss has not met the threshold 
requirements for establishing hearing loss as a disability for VA 
compensation purposes.  38 C.F.R. § 3.385 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The October 1974 report of general medical examination for enlistment shows 
the clinical evaluation of the ears was reported as normal.  Whispered 
voice hearing was reported as 15/15 bilateral.  Audiology studies were not 
undertaken.  
The veteran denied a history of hearing loss, and ear trouble when he 
completed the report of medical history portion of the examination.

The April 1985 report of medical examination for enlistment shows the 
clinical evaluation of the ears was reported as normal.  On the report of 
medical history portion of the examination the veteran denied a history of 
hearing loss, but admitted to a history of ear, nose or throat trouble. 
Audiology studies were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
15
15
25
LEFT
10
15
15
15
20

The March 1988 report of general medical examination for reenlistment shows 
the clinical evaluation of the ears was normal.  The veteran denied a 
history of hearing loss and ear trouble when he completed the report of 
medical history portion of the examination.  Audiology studies were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
10
20
30
LEFT
15
10
15
15
25

The clinical evaluation of the ears was reported as normal when the veteran 
underwent  periodic examination in April 1993.  He denied a history of 
hearing loss and ear trouble when he completed the report of medical 
history portion of the examination.  Audiology studies were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
15
10
20
30
LEFT
10
10
10
15
15
The April 1994 report of general medical examination shows the clinical 
evaluation of the ears was reported as normal.  The report of medical 
history portion of the examination shows the veteran denied a history of 
hearing loss and ear trouble.  Audiology studies were was follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
10
20
30
LEFT
-5
10
10
20
20

The April 1995 transfer to Fleet Reserve general medical examination shows 
the clinical evaluation of the ears was normal.  Audiology studies were 
reported as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
15
10
20
25
LEFT
0
5
15
20
25

High frequency hearing loss, mild, not considered disabling, was diagnosed.

The veteran's record of service (DD-214) shows the veteran was trained as a 
bachelor quarter specialist, in retail operation management, and as a dry 
cleaning specialist.

VA conducted an audiology examination of the veteran in January 1996.  Pure 
tone thresholds were reported as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
15
20
30
LEFT
10
10
15
15
25

There was a speech recognition of 94 percent bilaterally.  The examiner 
noted that right and left hearing acuity was within normal limits.

VA conducted an audiology examination of the veteran in November 1993.  
Pure tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
25
30
LEFT
15
20
20
20
25

Speech recognition was 100 percent in the right ear, and 94 percent in the 
left ear.  The examiner noted that right and left hearing acuity was within 
normal limits.

Criteria

The initial question is whether the veteran has submitted a well grounded 
claim.  A well grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a claim need not 
be conclusive but only possible to satisfy the initial burden of 
38 U.S.C.A. § 5107(a) (West 1991).  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).

The United States Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") has articulated the requirements for a well grounded claim 
for service connection as follows: (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay evidence of 
inservice incurrence or aggravation of a disease or injury; and, (3) 
medical evidence of a nexus between the claimed inservice injury or disease 
and a current disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

In determining whether a claim is well grounded, the claimant's evidentiary 
assertions are presumed true unless inherently incredible or when the fact 
asserted is beyond the competence of the person making the assertion.  King 
v. Brown, 5 Vet. App. 19, 21 (1995).  Where the determinative issue 
involves medical etiology, competent medical evidence that the claim is 
"plausible" is required in order for the claim to be well grounded.  
Caluza, 7 Vet. App. at 504; Lathan v. Brown, 7 Vet. App. 359, 365 (1995); 
Grottveit v. Brown, 5 Vet. App. 91 (1993).

Where a claim is well grounded VA shall assist the claimant in developing 
the facts pertinent to the claim.  38 U.S.C.A. § 5107(a); Epps v. Gober, 
126 F.3d 1464, 1468-69 (Fed. Cir. 1997).  The duty to assist under section 
5107(a) includes the duty to obtain pertinent records.  Block v. Brown, 7 
Vet. App. 343 (1994); Smith v. Brown, 7 Vet. App. 255 (1994).

Service connection may be granted for a disability resulting from personal 
injury suffered or disease contracted in line of duty or for aggravation of 
preexisting injury suffered or disease contracted in line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 1991);  38 C.F.R. § 3.303 (1998).

Where a veteran served continuously for 90 days or more during a period of 
war and a chronic disease, or an organic disease of the nervous system, 
becomes manifest to a degree of 10 percent within a specified period from 
date of termination of such service, such disease shall be presumed to have 
been incurred in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & 
Supp. 1998);  38 C.F.R. §§ 3.307, 3.309 (1998).

For the showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).

Regulations provide that service connection may be granted for any disease 
diagnosed after discharge when all of the evidence including that pertinent 
to service establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

When after consideration of all of the evidence and material of record in 
an appropriate case before VA, there is an approximate balance of positive 
and negative evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 
1991);  38 C.F.R. §§ 3.102, 4.3 (1998); Gilbert v. Derwinski, 1 Vet. 
App. 49, 54 (1990) (finding that entitlement need not be established by a 
fair preponderance of the evidence).

Analysis

For the purpose of applying the laws administered by VA, impaired hearing 
will be considered to be a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland CNC Test are 
less than 94 percent.

As a threshold matter in order for service connection to be granted, the 
veteran must initially demonstrate a current hearing loss as provided under 
the provisions of 38 C.F.R. § 3.385.  The Board notes that despite the 
veteran's contention to the contrary, he does not have a bilateral hearing 
loss for VA compensation purposes linked to his period of service.  The 
audiology studies reported in service and subsequent to discharge have at 
no time demonstrated hearing loss as a disability under the law for the 
purpose of a grant of service connection.  38 C.F.R. § 3.385.

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the Court held that in cases 
in which the law and not the evidence is dispositive, a claim for 
entitlement to VA benefits should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack of entitlement 
under the law. Id. at 430.  

In the absence of evidence of a current hearing disability satisfying the 
threshold requirements of 38 C.F.R. § 3.385, the Board concludes that the 
claim of entitlement to service conection for bilateral hearing loss must 
be denied by operation of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).



                                                           ORDER

Service connection for bilateral hearing loss is denied as a matter of law.



		
	RONAD R. BOSCH
	Member, Board of Veterans' Appeals



 
- 7 -


- 1 -


